DETAILED ACTION
Summary
Claims 1-9, 11-13, 15-21 are pending in the application. Claims 1-9, and 15-21 are rejected under 35 USC 112(b). Claims 1-3, 9, 11, 13, and 18 are rejected under 35 U.S.C. 102(a)(2). Claims 4-8, 12, 15-17, 19-21 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1, 2, 5-7, 9, 11, and 19-21 are objected to because of the following informalities:
Claim 1 recites “at least two robotic manipulators” in line 2. It should recite “at least two robotic manipulators;”.
Claim 1 recite “to determine using the image data the relative positions of the respective bases of the robotic manipulators” in lines 4-5. It should recite “to determine, using the image data, relative positions of respective bases of the robotic manipulators”.
Claim 2 recites “at least a portion of each the robotic manipulators”. It should recite “at least a portion of each of the robotic manipulators”.
Claim 2 does not end in a period.
Claim 5 recites “The system of claim 4 wherein” in line 1. It should recite “The system of claim 4, wherein”.
Claim 6 recites “The system of claim 4 wherein” in line 1. It should recite “The system of claim 4, wherein”.
Claim 7 recites “each robotic manipulator” in line 1. It should recite “each of the robotic manipulators”.
Claim 9 recites “determining the relative positions” in line 4. It should recite “determining relative positions”.
Claim 11 recites “determine the relative positions” in line 10. It should recite “determine relative positions”.
Claim 19 does not end in a period.
Claim 20 does not end in a period.
Claim 21 recites “image data is for tracked items tracked items” in line 2. It should recite “image data is for tracked items”.
Claim 21 does not end in a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the camera” in line 4. It is not clear if this is referring to the “at least on camera” in line 3, or if this is referring to only one of the at least one camera. Clarification is required. For the purposes of examination the former definition will be used.
Claim 2 recites “the camera” in line 1. It is not clear if this is referring to the “at least one camera” in claim 1, or if this is referring to only one of the at least one camera. Clarification is required. For the purposes of examination the former definition will be used.
Claim 9 recites “at least two robotic system components” in line 3. It is not clear if this is referring to at least two of the independent robotic system components set forth in lines 1-2, or if this is setting forth new system components. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 9 recites “the captured image” in line 4. It is not clear if this is referring to the “at least one image” that was captured in line 3, or if this is referring to only one of the at least one captured image. Clarification is required. For the purposes of examination the former definition will be used.
Claim 9 recites “the robotic system components” in lines 4-5. It is not clear if this is referring to the “independent system components” or  the “at least two robotic system components”. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 15 recites “the camera” in lines 1-2. It is not clear if this is referring to the “at least one camera” in claim 1, or if this is referring to only one of the at least one camera. Clarification is required. For the purposes of examination the former definition will be used.
Claim 18 recites “the camera” in lines 1-2. It is not clear if this is referring to the “at least one camera” in claim 1, or if this is referring to only one of the at least one camera. Clarification is required. For the purposes of examination the former definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 11, 13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meglan et al. (U.S PGPub 2021/0153958 A1).
Regarding Claim 1, Meglan discloses a robotic surgical system (Abstract), comprising: 
at least two robotic manipulators (Fig. 4, 100a+100b) [0042]
at least one camera (Fig. 1, 14a) [0045]; 
wherein the system is configured to receive image data obtained using the camera [0045] (one of ordinary skill would recognize a camera/imager obtains image data) and 
to determine using the image data (sensor data is image data as the sensor is the camera/imager) [0045] (Fig. 2, S202) the relative positions of the respective bases (surgical carts) of the robotic manipulators (Fig. 2, S204) [0053].
Regarding Claim 2, Meglan teaches the invention as claimed. Meglan further teaches in which the camera is positioned to capture images of at least a portion of each the robotic manipulators [0045]+[0053].
Regarding Claim 3, Meglan teaches the invention as claimed. Meglan further teaches wherein the robotic manipulators include markings (Fig. 2, M) and wherein the image data includes image data related to the markings [0045]+[0050].
Regarding Claim 9, Meglan discloses a method of determining relative positions of independent robotic system components (Abstract), comprising: 
capturing at least one image of at least two robotic system components manipulators [0045]+[0053]; 
using image data from the captured image (sensor data is image data as the sensor is the camera/imager) [0045] (Fig. 2, S202), determining the relative positions of the respective bases of the robotic system components manipulators (Fig. 2, S204) [0053].
Regarding Claim 11, Meglan discloses a robot-assisted surgical system (Abstract) comprising: 
at plurality of robotic system components (Fig. 4, 100a+100b) independently moveable in a room (Fig. 4, OR) [0042], 
at least one of the robotic system components being a robotic manipulator (Fig. 4, 100a) [0042] configured for robotic positioning of a surgical instrument in a body cavity [0003], 
a camera (Fig. 1, 14a) for generating an image of a portion of the room, including the robotic system components [0042]+[0053]; 
at least one processor and at least one memory, the at least one memory storing instructions executable by said at least one processor (Fig. 1, 4 a computer is a memory connected to a processor) [0041] to: 
detect using image processing the robotic system components on the image captured by the camera [0045] (Fig. 2, S202) and determine the relative positions of the robotic system components (Fig. 2, S204) [0053].
Regarding Claim 13, Meglan teaches the invention as claimed. Meglan further discloses wherein at least two of the robotic system components are robotic manipulators (Fig. 4, 100a+100b) [0042].
Regarding Claim 18, Meglan teaches the invention substantially as claimed. Meglan further discloses in which the camera system is positioned external to a patient body (Fig. 4, 14a) [0045].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan in view of Roessler (U.S PGPub 2017/0333137 A1).
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Meglan fails to explicitly teach wherein the robotic manipulators include light emitting elements and wherein the image data includes image data related to the light emitting elements.
Roessler teaches a medical robot system (Abstract). This system contains light emitting diodes (Fig. 1, 58) on a robotic manipulator (Fig. 1, 66) [0031]+[0032]. These LEDs transmit light which is then seen by the camera (and is there in the image data) [0037]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the marker of Meglan to be a light emitting element, as taught by Roessler, as the substitution for one known tracking marker with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a light emitting element as a tracking marker are reasonably predictable.
Regarding Claim 5, the combination of references teaching the invention substantially as claimed. Meglan fails to explicitly teach wherein at least one light emitting element is an infrared element.
Roessler further teaches wherein at least one light emitting element is an infrared element [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the marker of Meglan to be a light emitting element, as taught by Roessler, as the substitution for one known tracking marker with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a light emitting element as a tracking marker are reasonably predictable.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan in view of Roessler as applied to claim 4 above, and further in view of Mintz et al. (U.S PGPub 2007/0005045 A1).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination is silent regarding at least one light emitting element is a system status or function indicator.
Mintz teaches robotic systems with indicators (Abstract). In the system, the robotic manipulators have LED status indicators mounted on them [0052]. 
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the combined system to include system indicators, as taught by Mintz, as this improves the communication among the surgical team, thereby reducing mistakes and improving patient outcomes, as recognized by Mintz [009]. One of ordinary skill would recognize that, as the camera of the combined system captures the entire room, the camera would also capture the status indicators mounted on the robot in the room.
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein each robotic manipulator includes a plurality of status or function indicators, and wherein the image data includes image data related to the plurality of the status or function indicators.
Mintz teaches robotic systems with indicators (Abstract). In the system, the robotic manipulators have LED status indicators mounted on them [0052]. Each robot contains multiple status indicators (one per arm) (Fig. 8, 60 contains one LED per manipulator) [0055].
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the combined system to include system indicators, as taught by Mintz, as this improves the communication among the surgical team, thereby reducing mistakes and improving patient outcomes, as recognized by Mintz [009]. One of ordinary skill would recognize that, as the camera of the combined system captures the entire room, the camera would also capture the status indicators mounted on the robot in the room. Furthermore, one of ordinary skill would recognize that, as the combined system has multiple robots, the second robot would similarly have multiple status indicators which the image data includes, for the reasons discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meglan in view of Reiter et al. (U.S PGPub 2015/0297313 A1).
Regarding Claim 8, Meglan teaches the invention substantially as claimed. Meglan fails to explicitly teach wherein the markings include logos.
Reiter teaches a system for tracking robotic tools (Abstract). This system uses logos as the markings [0038]+[0072].
IT would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Meglan to substitute the marking with a logo, as taught by Reiter, as the substitution for one known marking with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the unique marker being a logo are reasonably predictable. 

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan in view of O’Grady (U.S PGPub 2017/0079722 A1).
Regarding Claim 12, Meglan teaches the invention substantially as claimed. Meglan is silent about at least one of the robotic system components is a patient table.
O’Grady teaches a system for registering robotic manipulators to patient tables (Abstract). This system contains patient table (Fig. 14A-14B, 200) which can be independently positioned in the operating room [0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Meglan so the surgical table is independently positionable in the operating room, as taught by O’Grady, as this increases maneuverability and improves space utilization in an operating room, as recognized by O’Grady [0008].
Regarding Claim 21, Meglan teaches the invention substantially as claimed. Meglan further teaches the is image data is for a marking (Fig. 2, marker M) that are incorporated specifically to assist in recognition and tracking [0045].
Meglan fails to explicitly teach the marking is markings.
O’Grady teaches the unique marker being made up of markings (Fig. 14B, 300) [0081].
It would have been obvious to one of ordinary skill in the art to substitute the marker of Meglan to include markings, as taught by O’Grady, as the substitution for one known marker with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using markings as a marker are reasonably predictable.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan in view of Stern et al. (U.S PGPub 2007/0083098 A1).
Regarding Claim 15, Meglan teaches the invention substantially as claimed. Meglan fails to explicitly teach in which the camera system is an endoscope.
Stern teaches a robotic surgical system (Abstract). This system uses images from an endoscope, with the position of the robotic bases, in order to determine the relative position of the endoscope to a surgical tool [0120]. 
It would have been obvious to one of ordinary skill in the art to modify the combine system so the camera system includes an endoscope, as taught by Stern, as using an endoscope to aid with localizations increases accuracy of tracking, as recognized by Stern [0120]. One of ordinary skill would recognize that, as the system uses both base location and endoscope image data to localize the relative positions of the endoscope and tool, the image data from the endoscope is used in determining the relative position of the endoscope and tool (and therefore the robotic bases that hold the endoscope and tool).\
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach the endoscopic camera is a 3-dimensional endoscopic camera.
Stern teaches a robotic surgical system (Abstract). The endoscope camera is a three dimensional endoscope camera [0030]. 
It would have been obvious to one of ordinary skill in the art to modify the combine system so the camera system includes an endoscope, as taught by Stern, as using an endoscope to aid with localizations increases accuracy of tracking, as recognized by Stern [0120].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meglan in view Stern as applied to claim 15 above, and further in view of Popovic et al. (U.S PGPub 2012/0307027 A1).
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach in which the endoscopic camera is a 2-dimensional endoscopic camera.
Popovic teaches a robotic control method (Abstract). This system contains an endoscope with a two dimensional camera [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the endoscope of the combination to contains a 2D endoscopic camera, as taught by Popovic, as the substitution for one known endoscopic camera with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a 2D camera are reasonably predictable.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan in view of Barwinkel et al. (U.S PGPub 2013/0066335 A1).
Regarding Claim 19, the combination of references teaches the invention substantially as claimed. Meglan fails to explicitly teach in which the image data is captured for tracked items inserted through trocars into a body cavity. 
Barwinkel teaches a method for robotically moving a laparoscopy instrument relative to a trocar (Abstract). This system contains a camera system (Fig. 1, 28) which captures image data for tracked items (Fig. 1, 26b) inserted through trocars (Fig. 1, 14) into the body cavity (Fig. 1, 2) [0040]-[0041].
It would have been obvious for one of ordinary skill in the art to have image data capture for tracked items, as taught by Barwinkel, as this provides a quicker method for positioning a laparoscope in the body, as recognized by Barwinkel [0008]-[0009].
Barwinkel teaches a method for robotically moving a laparoscopy instrument relative to a trocar (Abstract). This system contains a camera system (Fig. 1, 28) which captures image data for tracked (Fig. 1, 26b) laparoscopic instruments (Fig. 1, 10) [0037] [0040]-[0041].
It would have been obvious for one of ordinary skill in the art to have image data capture for tracked items, as taught by Barwinkel, as this provides a quicker method for positioning a laparoscope in the body, as recognized by Barwinkel [0008]-[0009].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanbandeh et al. (U.S PGPub 2019/0069962 A1), which teaches a system for positioning a robotic cart.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793